Stolz, Judge,
concurring in the judgment only.
I concur with the judgment of the majority only.
Normally, this appeal would and should be heard, considered and passed upon on its merits pursuant to the decisions of the Supreme Court in Harrison v. Harrison, 229 Ga. 692 (194 SE2d 87); Dodson v. Dodson, 231 Ga. 789 (204 SE2d 109) and this court in Checker Cab Co. v. Fedor, 134 Ga. App. 28 (213 SE2d 485), when considered together with Code Ann. § 6-905 and the purpose of the Appellate Practice Act.
I specifically do not concur in the majority’s analysis of this case and Checker Cab as I do not believe the same to be accurate. Further, the law of the case rule has been substantially weakened by Code Ann. § 81 A-160 (h) and the cases annotated thereunder. However, the record reveals that on December 9,1974, the appellant’s counsel wrote the appellee’s counsel the following letter:
"Please utilize this letter as the basis for an agreement between council [sic] for your taking and [sic] exparte [sic] order dismissing my motion for new trial in the above-styled case on the grounds mentioned in paragraph 1 of your motion to dismiss. [Emphasis supplied.]
"Qui haeret in litera, haeret in cortice. Lex semper dabit remedium.” (Emphasis original.)
The appellant has acquiesced in the dismissal of his motion for new trial. In addition to the general grounds, grounds 5 and 6 of the motion for new trial specifically assigned error on the trial judge’s failure to charge the plaintiffs requests to charge nos. 6 and 7 and the trial judge’s giving in charge the defendant’s request to charge no. 1. The appellant’s enumeration of error 1 related to motion for new trial ground 6. Enumeration of error 2 related to motion for new trial ground 5. Enumerations of error 3 and 4 relate to the general grounds of the motion for new trial. Enumeration of error 5 contends that the *385court erred in dismissing the plaintiffs motion for new trial.
A party cannot acquiesce and agree to a ruling in the trial court and be heard to complain in the appellate courts of that which he has agreed to. Reid v. State, 129 Ga. App. 41, 43 (3) (198 SE2d 358) and cits.
I would dismiss the appeal, but under the circumstances concur in the judgment of affirmance.